—Judgment unanimously affirmed. Memorandum: County Court properly denied without a hearing defendant’s challenge to the panel of prospective jurors (see, CPL 270.10). The affirmation of defense counsel fails to set forth sufficient facts to substantiate defendant’s contention that the jury selection process in Cayuga County resulted in the systematic exclusion of African Americans (see, People v Grant, 226 AD2d 1092, 1093, lv denied 89 NY2d 864; People v Mitchell, 155 AD2d 695, lv denied 75 NY2d 815; People v Liberty, 67 AD2d 776, 777, lv denied 46 NY2d 1081). Defendant’s sentence is neither unduly harsh nor severe. (Appeal from Judgment of Cayuga County Court, Corning, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Lawton, J. P., Hayes, Pigott, Jr., Boehm and Fallon, JJ.